                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

MICHAEL KEITH BROWN,                  §
         Plaintiff,                   §
                                      §
v.                                    §     No. 3:19-cv-1267-K (BT)
                                      §
U.S. DEPT. OF DEFENSE, ET AL.,        §
           Defendants.                §

                                     ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Plaintiff filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and recommendation

to which objection was made. The objections are overruled, and the Court ACCEPTS

the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

      Further, the Plaintiff filed an Amended Complaint on July 3, 2019, seeking to

add Defendants Dallas Area Rapid Transit, Department of Justice, AT&T Corporation,

Mesquite Municipal/Government and remove Town of Addison Texas, US Department

of Defense, City of Dallas and Department of Treasury.
       After due consideration, the Court finds that this action is still subject to

dismissal with prejudice pursuant to 28 U.S.C. § 1915(e)(2). This case is patently

frivolous.

       SO ORDERED

       Signed July 9th, 2019.




                                       _________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
